Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on 10/06/2022 for Application No. 17/050,724.  By the amendment, claims 1 and 3-13 are pending and claim 2 remain canceled.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 14 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Johnson, cited on the prior Office action.
Regarding claim 1, Johnson discloses a work vehicle (see at least Figure 1; col. 1, line 66 – col. 2, line 16, i.e., a tractor/vehicle) comprising: 
a hydrostatic stepless speed changer device (16) configured to speed-change driving power of an engine (14) steplessly; 
a plurality of planetary gear speed changer devices (34, 36) configured to speed-change the driving power speed-changed by the stepless speed changer device (16); 
a plurality of clutch mechanisms (CL, CH) corresponding to the plurality of planetary gear speed changer devices (34, 36) in order to take off the driving powers from these plurality of planetary gear speed changer devices individually (i.e., under engaged condition of low range clutch CL, power is transmitted from engine14 to drive shaft 56 via planetary gear set 34; and under engaged condition of high range clutch CH, power is transmitted from engine 14 to drive shaft 56 via planetary gear set 36); 
a traveling speed changing section (i.e., made up of at least 50 and 52) for speed-changing and transmitting the driving powers transmitted from the plurality of clutch mechanisms (CL, CH) to a traveling mechanism having at least one wheel (i.e., wheels of the vehicle/tractor); 
the plurality of planetary gear speed changer devices (34, 36) being arranged in juxtaposition relationship with each other (as schematically shown in Fig. 1); and 
the plurality of planetary gear speed changer devices (34, 36), the plurality of clutch mechanisms (CL, CH), and the traveling speed changing section (50, 52) being accommodated in a transmission case (Fig. 1, i.e., housing of transmission 10, where brake 48 is selectively connected to), wherein: {P61837 05203734.DOC}
the engine (14), the stepless speed changer device (16) and the plurality of planetary gear speed changer devices (34, 36) are disposed in this mentioned order along the front/rear direction of the vehicle body (as schematically shown in Fig. 1); 
the stepless speed changer device (16) includes a variable displacement type hydraulic pump (18) driven by the engine (14) and a hydraulic motor (20) rotated by work oil fed from the hydraulic pump (18); 
an input shaft (24) of the hydraulic pump (18) and an output shaft (44) of the hydraulic motor (20) are formed to protrude toward the disposing direction of the planetary gear speed changer devices (34, 36); 
a drive shaft (12) for transmitting the driving power of the engine (14) is disposed to penetrate the stepless speed changer device (16) along the front/rear direction; and 
including a drive gear mechanism (26, 27) configured to transmit a driving power from a portion of the drive shaft (12) which portion penetrates the stepless speed changer device (16) to the input shaft (24) and a branching gear mechanism (40, 42) configured to transmit the driving power from the output shaft (44) to the plurality of planetary gear speed changer devices (34, 36).  

Regarding claim 3, Johnson discloses the work vehicle of claim 1, wherein: 
the plurality of planetary gear speed changer devices (34, 36), comprise 
a first planetary gear speed changer device (34) on a high speed side configured to provide a small speed changing ratio (i.e., under engaged condition of low range clutch CL) and a second planetarygear speed changer device (36) on a low speed side configured to provide a large speed changing ratio (i.e., under engaged condition of high range clutch CH);
the plurality of clutch mechanisms (CL, CH), there are provided comprise a first clutch mechanism (CL) configured to engage/disengage transmission of the driving power from the first planetary gear speed changer device (34, 36) and a second clutch mechanism3Attorney Docket No. P61837Application No. 17/050,724 (CH) configured to engage/disengage transmission of the driving power from the second planetary gear speed changer device (36); and 
the traveling speed changing section (i.e., made up of at least gears 50, 52) includes an auxiliary speed changer device (i.e., transfer gears 50, 52) configured to provide a speed changing of the driving powers from the first clutch mechanism (CL) and the second clutch mechanism (CH).  

Regarding claim 14, Johnson discloses the work vehicle of claim 1, wherein the juxtaposition relationship is along a left/right direction inside the transmission case (see at least Figure 1 and the reasons discussed below appear under the “Response to Arguments” section).

Claims 4 and 15 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Orshansky, cited on the prior Office action.
Regarding claim 4, Orshansky discloses a work vehicle (see at least Figure 1; Abstract; col. 1, lines 46-63) and comprising: 
a hydrostatic stepless speed changer device (i.e., made up of at least hydraulic pump/motor 24/25) configured to speed-change driving power of an engine (col. 1, lines 46-63) steplessly; 
a plurality of planetary gear speed changer devices (10, 11) configured to speed-change the driving power speed-changed by the stepless speed changer device; 
a plurality of clutch mechanisms (28, 31, 32) corresponding to the plurality of planetary gear speed changer devices (10, 11) in order to take off the driving powers from these plurality of planetary gear speed changer devices (10, 11) individually; 
a traveling speed changing section (i.e., made up of at least members 29, 33, 34) for speed-changing and transmitting the driving powers transmitted from the plurality of clutch mechanisms (28, 31, 32) to a traveling mechanism having at least one wheel (col. 1, lines 46-63, i.e., wheels of the vehicle); 
the plurality of planetary gear speed changer devices (10, 11) being arranged in juxtaposition relationship with each other (as schematically shown in Fig. 1); and 
the plurality of planetary gear speed changer devices (10, 11), the plurality of clutch mechanisms (28, 31, 32), and the traveling speed changing section being accommodated in a transmission case (35), wherein: 
the stepless speed changer device (i.e., hydraulic pump/motor 24/25) includes a variable displacement type hydraulic pump driven by the engine (col. 1, lines 46-63), 
a hydraulic motor rotated by work oil fed from the hydraulic pump (Fig. 1; claim 2), and 
a {P61837 05203734.DOC}port block (see annotated Figure 1 below, i.e., Port-Block) defining a hydraulic circuit formed between the hydraulic pump and the hydraulic pump motor (24, 25); and 
the hydraulic pump and the hydraulic motor (24, 25) are disposed on the side of a rear face of the port block (Port-Block).
    PNG
    media_image1.png
    251
    684
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 15, Orshansky discloses the work vehicle of claim 4, wherein the juxtaposition relationship is along a left/right direction inside the transmission case (see at least Figure 1 and the reasons discussed below appear under the “Response to Arguments” section).

Claims 5 and 9-10 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by DeMarco, cited on the prior Office action.
Regarding claim 5, DeMarco discloses a work vehicle (see at least Figures 1-3 and the Abstract) comprising: 
a first clutch mechanism (40) of a wet type configured to engage/disengage transmission of a traveling driving power transmitted from a first shaft (72) to a traveling mechanism having at least one wheel (see at least the Abstract, i.e., one or more vehicle wheels); 
a second clutch mechanism (42) of a wet type configured to engage/disengage transmission of a traveling driving power transmitted from a second shaft (74) to the traveling mechanism (i.e., one or more vehicle wheels);
an intermediate rotational member (32) rotatable relative to the first shaft (72) due to a drag torque associated with rotation of the first shaft (72), including while the first clutch mechanism (40) is under a transmission disengaging state (col. 6, lines 16-54); and 
a coupling portion (i.e., made up of at least 62) configured to transmit a rotational power of the intermediate rotational member (32) to an output portion (34) of the second clutch mechanism (42).  

Regarding claim 9, DeMarco discloses the work vehicle of claim 5, wherein: 
a driving speed transmitted from the first shaft (72) to the traveling mechanism (i.e., one or more vehicle wheels) when the first clutch mechanism (40) is under the transmission engaging state is higher than a driving speed transmitted from the second shaft (74) to the traveling mechanism (i.e., one or more vehicle wheels) when the forward traveling clutch section of the second clutch (42) is under the transmission engaging state; 
the intermediate rotational member (32) is rotatably supported to the first shaft (72) and includes a friction plate (78) rotatable with the intermediate rotational member (3); and 
the friction plate (78) is disposed adjacent a friction member (i.e., friction material members attached to clutch hub 82) which is rotatable with a clutch housing (i.e., clutch hub 82) of the first clutch mechanism (40).  

Regarding claim 10, DeMarco discloses the work vehicle of claim 5, further comprising an auxiliary speed changer device (94, 96) configured to speed-change the driving powers from the first clutch mechanism (40) and the second clutch mechanism (42).  

Allowable Subject Matter
Claims 6-8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The statement of reasons for the indication of allowable subject matter regarding the abovementioned claims is indicated in the prior Office action.

Response to Amendment / Arguments
The amendment filed on October 6th, 2022 has been entered.  However, applicant has not made any amendment to overcome the prior rejections of claims 1, 3-5 and 9-10 being rejected under 35 USC §102 by Johnson, Orshansky and Demarco.
Applicant’s arguments, see Remarks filed 10/06/2022, with respect to claims 1, 3-5 and 9-10 being rejected under 35 USC §102(a)(1) by Johnson, Orshansky and Demarco have been considered but they are not persuasive.  
With regards to claim 1: Applicant argues that Johnson fails to disclose “the plurality of planetary gear speed changer devices being arranged in juxtaposition relationship with each other” and “the transmission case of a vehicle transmission”. (Applicant’s Remarks, pages 5-6).
In response to Applicant’s argument, Johnson discloses two planetary gear sets 34 and 36 with a common planet carrier 28 (shown in Figure 1; Detailed action mailed 07/06/2022 and above).  Although the two planetary gear sets 34, 36 share a planet carrier, however, this arrangement meets the definition of the term “juxtaposition”, which defined as “when the act or an instance of placing two or more things side by side” by Merriam-Webster dictionary. (https://www.merriam-Webster.com/dictionary/juxtaposition).  It is further noted that the hollow cylindrical shaft is integrated with the ring gear R2 and connected to gear 40.  However, the hollow shaft is not considered as part of the second planetary gear set 36.  In view of this, the planetary gearsets are considered as an arrangement in juxtaposition relationship with each other. 
Moreover, with regards to Johnson does not disclose the planetary gear sets 34 and 36 disposed within a vehicle transmission casing.  Although, the transmission casing of the vehicle/tractor of Johnson is not expressly shown, this feature is inherently described/shown and is well recognized by a person of skilled in the art. This interpretation is in accord with the MPEP which states that “a claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference”. See MPEP 2131.  It is noted that the planetary gear sets of the transmission of Johnson would be inoperative if they are not housed within a transmission case. 

With regards to claim 3: Applicant argues that “gears 50 and 52 of JOHNSON do not reasonably constitute an auxiliary speed changer device” and they do not receive powers from the clutches CL and HL. (Applicant’s Remarks pages 6-7).
In response to applicant’s argument, noted that the term or phrase (limitation) “auxiliary speed changer device” or “speed changer device” has been interpreted as a set of transfer gear which arranged to provide a different in speeds or torques from the drive source to the driving wheels.  Here, the transmission power between gears 52 and 54 provides a different in speeds or ratio and that differential gear ratios or speeds are provided under the combination of the engagements/disengagements of clutches CL and HL. 

With regards to claim 4: Applicant argues that Orshansky does not disclose “the plurality of planetary gear speed changer devices being arranged in juxtaposition relationship with each other” and that the transmission 10 and the planetary gear speed changer devices are the same transmission.
In response to applicant’s argument, in Orshansky’s transmission or vehicle, the reference numerical 10 is being referred to the transmission as a whole not the particular planetary transmission alone (i.e., including at least the clutches 28, 31, 32, 33, 34, shafts members and the planetary gear sets etc.). With regards to the planetary gear sets are arranged in “juxtaposition”, see the definition of the term mentioned above.  Further, it is noted that the integrated hollow shaft/drum 29 which fixedly connected to the ring gear 15 is not considered as part of the planetary gear set 11.  Although, the two planetary gear sets 13 and 14 share a sun gear, however, this arrangement is considered as in juxtaposition relationship which is in accord with the definition of the term juxtaposition, see above.

With regards to claim 5: Applicant argues that DeMarco does not disclose “an intermediate rotational member rotatable relative to the first shaft due to a drag torque associated with rotation of the first shaft, including while the first clutch mechanism is under a transmission disengaging state” and “that the second planetary output gear 62 of DEMARCO is not configured to transmit a rotational power of the Examiner-designated intermediate rotational member (i.e., output member 32) to an output portion 34 of the Examiner-designated second clutch mechanism 42”. (Applicant’s Remarks pages 9 and 10).
In response to applicant’s argument, as shown in Figure 2, DeMarco discloses the output gear 62 is selectively connected to shaft member 32 via the friction clutch 40 and shaft 72. It is noted that both clutch assemblies 40 and 42 generate a drag (i.e., frictional) force under engagements and disengagement conditions.  See paragraphs [0039] – 0042]. 

For at least the reasons indicated above, the rejections of claims 1, 3-5 and 9-10 are maintained. Newly dependent claims 14 and 15 are also being rejected as indicated above.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659